Title: To George Washington from Major Benjamin Tallmadge, 8 January 1779
From: Tallmadge, Benjamin
To: Washington, George


  
    Sir
    Fairfield [Conn.] Jany 8th 1779
  
  This Evening the enclosed from C—-came to hand, by which your Excellency will have, perhaps as good an Acct of the number of Troops with Genl Erskine at the East End of Long Island as can be obtained. In addition to what he has related would further observe that as their Object is doubtless forage & Provisions, a considerable fleet, I have been told, might be expected passing thro’ the Sound 
    
    
    
    to the Eastward. This Day about 30 Transports of different Sizes & Denominations were seen off Oysterbay standing to the Eastwd convoyed by 2 Ships & 2 Brigs. They have put into Huntington harbour for the night. Some are of opinion that it is the forage fleet late from Newport, but I am rather inclined to believe they are to assist Sir Wm Erskine in his plundering business—The scattered situation of the Troops at E & S. Hampton, (the necessary Consequence of their present Duty) would make them an object of easy Conquest, did the season of the year admit of a sure & safe passage across the sound. I need not mention the distressed Situation of the Inhabitants of L. Island, who from such repeated Visits have hardly the necessaries of life on which to subsist.
The Dragoon who was entrusted with Cs. No. 5, has not yet returned; wish he may have met with no accident by which means his Dispatches must have miscarried. I am with every mark of Esteem, Your Excellency’s most obedt Servt

  B. Tallmadge

